Title: From James Madison to Thomas Jefferson, 18 September 1808
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Montpelier Sepr. 18. 1808

Inclosed herewith are Letters from Armstrong & Ervine recd by the Mail of wednesday and which could not of course be sooner forwarded.  I add also sundry others of minor importance.
Armstrong’s letter leaves me wholly at a loss as to the time & plan of the St. Michaels return.  From the permission of her return to France from Falmouth I fear that is to be her course; and what almost confirms it is that I have a letter from Baker dated Bourdeaux June 25 which gives no information of a public nature, not even the occasion of his being there.  If the St. Michael arrived on July 7th. in Engd. as reported, Baker could not have been on board, and must have awaited her return to France.  All this delay is truly mortifying.  A. must at length have been convinced by Champagny’s letter, that his advice to seize the Floridas was not founded as he supposed; tho’ I suspect the tone of the explanation had reference to the guaranty by Joseph of the Spanish Colonies, which is one of the popular appeals to the Spanish people.  You will notice the terms in which A. explains the rejection of the attempt to engage us in the War, which weaken much the demand of redress for passed aggressions.  I do not recollect any such view of the subject to have been furnished to him; certainly not in his instructions, to have been literally pursued.  I am sorry to find that Murat’s dispatches to Turreau were in reality put under Irvine’s cover to the Dept. of State.  The official seal of a neutral ought not to conceal belligerent property, especially of a sort of Contraband, any more than the flag of a national Ship.  I suspect he became a little aware of his error, and therefore stated the circumstance in his private not his public letter.  Mr. Barlow got here yesterday, and proceeds to Monticello tomorrow morning.  Yours with respectful attachment.

James Madison

